DETAILED ACTION
This is a non-final rejection in response to RCE filed 2/9/21. Claims 1, 4-6, 9-13, and 18-19 are currently pending.
Response to Arguments
Applicant’s arguments, filed 2/9/21, with respect to the rejection(s) of claim(s) 1, 4-6, 9-13, and 19 under 35 USC 102, and 103 have been fully considered and are persuasive.  The rejections have been withdrawn. However, it is noted that rejection regarding claim 18 has not been addressed, the claim has not been amended, see rejection for claim 18 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Striker et al (US 2016/0076452) in view of Wernberg et al. (US 2005/0217236).

independent claim 18, Stirker teaches a fuel system for a turbomachine 108 comprising: 
a fuel tank 102;
a first fuel line 111 in fluid communication with the fuel tank and one or more fuel injectors (inherent), the first fuel line comprising: 
a main fuel pump 104 disposed on the first fuel line; and 
an electric metering system 128 disposed on the first fuel line downstream of the main fuel pump configured for starting the turbomachine and metering fuel to the one or more fuel injectors, wherein the main fuel pump is a mechanical pump [0016] operatively connected to the turbomachine to pump as a function of turbomachine speed.
Striker is silent to wherein the main fuel pump includes a vapor core pump.
Wernberg teaches a similar system and teaches it was known to use a vapor core pump to pump fuel for combustion [0053].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a vapor core pump, as taught by Wernberg, to the device of Striker, as part of an obvious combination of known prior art structures to achieve predictable results, in this case, to pump fuel at a greater efficiency (as evidenced by Leachman US 4643635, col. 1 lines 40-50). See KSR; MPEP 2141 III A.
Allowable Subject Matter
Claims 1, 4-6, 9-13, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach the fuel-oil cooler located in the claimed location between the electric metering system and the one or more fuel injectors in combination with the other claim limitations. Regarding claim 19, the prior art of record fails to teach a boost pump as a branch point splitting between the main fuel pump and the mechanical augmenter pump as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741